DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 01/03/2022. 
Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “In the rejection of Claim 1, the Office alleges that Mleczko at Fig. 5 and Paragraph 0048 teaches "the filler is filled to surround an entirety of a surface of the 
Examiner’s Response: Examiner respectfully disagrees. Claim language does not define the limits to “the portion” or “a surface of the portion”. Therefore, the portion may be interpreted as a portion of the imaging board outside the area of the coaxial spring connector element 28. Further, a surface of the portion would also be a surface of the imaging board outside the area of the coaxial spring connector element 28. Therefore, Mleczko teaches “the filler surrounds a surface of the portion that faces the bottom surface of the holder in its entirety". In other words, claim language does not require the entire back surface of the imaging board to be surrounded by filler. Only a surface of a portion of the imaging board is required to be surrounded by filler.

	Mleczko teaches surrounding the imaging board with filler using a holder which encloses the imaging board to provide enhanced or optimal heat transfer. However, Mleczko does have a connection extending from the back surface of the imaging board which produces an area not covered by filler. 
	In combining the teaching of surrounding the imaging board with filler using a holder which encloses the imaging board with the invention of Wang, one of ordinary skill in the art would understand that since Wang does not require a connection extending from the back surface, there would be no need to leave a void of filler.

Claim Objections
Claims 1 and 31 objected to because of the following informalities:  
Claim 1 recites “a surface of the portion” in line 21 and also recites “a surface of the portion” in line 23. The two recitations may be interpreted as different surfaces. Examiner suggests amending “a surface of the portion” in line 23 to “the surface of the portion”.
Claim 31 recites “a surface of the portion” in line 20 and also recites “a surface of the portion” in line 22. The two recitations may be interpreted as different surfaces. .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “the surface of the imaging board” in line 2. It is unclear if this is referring to “a surface of the portion” recited in claim 1, line 21, or “a surface of the portion” recited in claim 1, line 23. Alternatively, “the surface of the imaging board” may be referring to a different surface in which case there is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the opposite side of the image" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-12, 20-24 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0015713 A1) in view of Takeda (US 2015/0042874 A1 in view of Mleczko (US 2017/0295306 A1).

Regarding claim 1, Wang et al. (hereafter referred as Wang) teaches a camera module configured to be mounted to an inside of a windshield of a vehicle and to image an external environment of the vehicle (Wang, Figs. 1-2), the camera module comprising: 
a lens unit through which an optical image from the external environment enters (Wang, Fig. 4C, lens 28, Paragraph 0061, The lens unit may be the lens barrel including the lenses or alternatively be only the lenses inside the lens barrel.); 
an imager to image the external environment by forming the optical image thereon through the lens unit (Wang, Fig. 4C, imager 26, Paragraph 0061); 

a holder (Wang, Fig. 4C, lens holder 32 and lens barrel 28, Paragraph 0061) 
a camera casing accommodating the holder to enable to release heat generated in the imaging board (Wang, Fig. 4C, housing 12, Heat generated by the imaging board would be released by the housing.), wherein 
the imaging circuit includes a circuit element mounted on the imaging board (Wang, Paragraph 0062, “components of the imager PCB 30”); and
the imaging board has a portion at which the imaging board faces the imager (Wang, Fig. 4C).
However, Wang does not teach a holder defining a space accommodating the imaging board and filled with a filler having a specific property, the specific property being at least one of a thermal radiation property or a conductivity in the space; the camera casing is metal and releases heat generated in the imaging board via the filler, both the imager and the imaging board are accommodated in the space of the holder, the holder has a bottom surface therein, the imaging board is entirely accommodated in the space of the holder, the filler surrounds a surface of the portion that faces the bottom surface of the holder in its entirety, and the filler is filled to surround an entirety of a surface of the portion that faces the bottom surface of the holder.
In reference to Takeda, Takeda teaches a metal camera casing (Takeda, Fig. 2, Housing 3, Paragraph 0051).

"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Wang with the use of a metal casing as seen in Takeda since it is a known housing material and aluminum is both relatively cheap and durable.
However, the combination of Wang and Takeda does not teach a holder defining a space accommodating the imaging board and filled with a filler having a specific property, the specific property being at least one of a thermal radiation property or a conductivity in the space; the metal camera casing releases heat generated in the imaging board via the filler, both the imager and the imaging board are accommodated in the space of the holder, the holder has a bottom surface therein, the imaging board is entirely accommodated in the space of the holder, the filler surrounds a surface of the portion that faces the bottom surface of the holder in its entirety, and the filler is filled to surround an entirety of a surface of the portion that faces the bottom surface of the holder.

an imager to image the external environment by forming the optical image thereon through the lens unit (Mleczko, Fig. 10, Paragraph 0047); 
an imaging board on which an imaging circuit to implement image processing on an output from the imager is mounted (Mleczko, Fig. 5, circuit board 23, Paragraph 0045); 
a holder (Mleczko, Fig. 5, high pressure injecting molding or shell or second shot polymer 24 and lens holder 26, Paragraph 0045) defining a space (Mleczko, Fig. 5, space containing PCB 23, imager, and first shot polymer 22) accommodating the imaging board and filled with a filler (Mleczko, Fig. 5, low pressure molding or first shot polymer 22, Paragraph 0045) having a specific property, the specific property being at least one of a thermal radiation property (Mleczko, Paragraphs 0045 and 0048) or a conductivity in the space; 
both the imager and the imaging board are accommodated in the space of the holder (Mleczko, Fig. 5, The imager and PCB are in the space.), 
the holder has a bottom surface therein (Mleczko, Fig. 5, The bottom surface of the holder is the side of the holder opposite the lens.), 
the imaging board is entirely accommodated in the space of the holder (Mleczko, Fig. 5, The imager and PCB are entirely in the space.), 
the imaging board has a portion at which the imaging board faces the imager (Mleczko, Figs. 5 and 10, The portion of the imaging board where the image sensor is 
the filler surrounds a surface of the portion that faces the bottom surface of the holder in its entirety (Mleczko, Fig. 5, Paragraph 0048, A surface of the portion is a surface excluding the co-axial spring contact.), and 
the filler is filled to surround an entirety of a surface of the portion that faces the bottom surface of the holder (Mleczko, Fig. 5, Paragraph 0048, A surface of the portion is a surface excluding the co-axial spring contact.).
These arts are analogous since they are all related to vehicle cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Wang and Takeda with the use of a holder and filler that surrounds the imaging board as seen in Mleczko to provide enhanced or optimal heat transfer and reduces moisture concerns (Mleczko, Paragraph 0062). Further, heat generated by the imaging board would be transferred to the filler in before being released to the metal camera casing. Therefore, the limitation “a metal camera casing accommodating the holder to enable to release heat generated in the imaging board via the filler” is met.

Regarding claim 2, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 1 (see claim 1 analysis). However, the combination of Wang, Takeda and Mleczko does not teach wherein at least one of the lens unit or the holder accommodated in the camera casing is adhered to the camera casing with 
In reference to Takeda, Takeda teaches wherein at least one of the lens unit or the holder accommodated in the camera casing is adhered to the camera casing with an adhesive (Takeda, Paragraph 0045 “Further, an adhesive can be used for fixing the camera body 2 to the cover housing 3a”.), the adhesive being connected to the imaging board (Takeda, Fig. 6, The adhesive is connected to the imaging board through the holder.) and having the specific property (All materials have a thermal radiation property or a conductivity property.).
These arts are analogous since they are all related to vehicle cameras. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Wang, Takeda and Mleczko with the use of the adhesive as seen in Takeda.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Wang, Takeda and Mleczko with the use of an adhesive to fix the holder to the camera casing since it is a known method of attaching one part to another and would provide similar and expected results. Further, the combination of Wang, Takeda and Mleczko would teach the adhesive is connected to the imaging board through the holder.

Regarding claim 3, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 2 (see claim 2 analysis), wherein the camera casing is connected to the imaging board through the adhesive (Takeda, Paragraph 0045, Wang, Fig. 4C, The adhesive is connected to the imaging board through the holder.).

Regarding claim 8, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 1 (see claim 1 analysis), wherein the camera casing includes an opposing wall portion (Wang, Fig. 4C, The top housing is considered to be an opposing wall portion.) having a thermal radiation property (Wang, Fig. 4C, All materials have a thermal radiation property) and to be located to face the windshield (Wang, Figs. 2 and 12).

Regarding claim 10, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 1 (see claim 1 analysis), wherein the filler is located between the imaging board and the holder, and the filler is in contact directly with the imaging board and the holder (Mleczko, Fig. 5).

Regarding claim 11, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 1 (see claim 1 analysis), wherein the filler is located between the surface of the imaging board, which is on the opposite side of the imager, and the bottom surface of the holder which faces to the surface of the imaging board (Mleczko, Fig. 5).

Regarding claim 12, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 1 (see claim 1 analysis), wherein the holder is a combination of a tubular member (Wang, Fig. 4C, lens barrel 28, Mleczko, Fig. 5, Lens holder 26) and a bottomed member forming the space (Wang, Fig. 4C, lens holder 32, Mleczko, Fig. 5, high pressure injecting molding or shell or second shot polymer 24).

Regarding claim 20, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 1 (see claim 1 analysis), wherein the filler is entirely accommodated in the space (Mleczko, Fig. 5, The filler is entirely in the space.).

Regarding claim 21, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 20 (see claim 20 analysis), wherein the holder has a bottom wall and a side wall raised from the bottom wall, the space is enclosed with the bottom wall and the side wall, and the space opens on a side facing the bottom wall and surrounded by the side wall (Mleczko, Fig. 5, the space is enclosed by the walls of the holder.).

Regarding claim 22, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 12 (see claim 12 analysis), wherein the tubular member and the bottomed member are two separate members and are directly connected with each other (Wang, Fig. 4C, Mleczko, Fig. 5, the members are directly connected.).

Regarding claim 23, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 1 (see claim 1 analysis), wherein the space surrounds sides of the imaging board, the sides of the imaging board positioned between a first face of the imaging board on which the imager is mounted and a second face that is opposite the first face (Mleczko, Fig. 5, The space surrounds the imaging board.).

Regarding claim 24, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 1 (see claim 1 analysis), wherein the space comprises a cavity for accommodating the imaging board, and the cavity is filled with the filler (Mleczko, Fig. 5, The space is a cavity.).

Regarding claim 27, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 1 (see claim 1 analysis), wherein the holder comprises a tubular member (Wang, Fig. 4C, lens barrel 28, Mleczko, Fig. 5, Lens holder 26) and a bottom member (Wang, Fig. 4C, lens holder 32, Mleczko, Fig. 5, high pressure injecting molding or shell or second shot polymer 24), which together form the space that accommodates the imaging board (Mleczko, Fig. 5).

Regarding claim 28, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 1 (see claim 1 analysis), wherein an adhesive resides between an entirety of the surface of the imaging board, which is on the 

Regarding claim 29, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 1 (see claim 1 analysis), wherein the holder is a combination of a cylindrical member (Wang, Fig. 4C, lens barrel 28, Mleczko, Fig. 5, Lens holder 26) and a bottomed member (Wang, Fig. 4C, lens holder 32, Mleczko, Fig. 5, high pressure injecting molding or shell or second shot polymer 24), the cylindrical member has an opening end on one side to which the lens unit is inserted, and the cylindrical member has an opening end on an other side that is entirely covered with the bottomed member (Wang, Fig. 4C and Mleczko, Fig. 5, lens are in the lens barrel.).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0015713 A1) in view of Takeda (US 2015/0042874 A1 in view of Mleczko (US 2017/0295306 A1) in further view of Lu (US 2016/0381292 A1).

Regarding claim 6, the combination of Wang, Takeda and Mleczko teaches the camera module according to claim 1 (see claim 1 analysis). However, the combination of Wang, Takeda and Mleczko does not teach wherein the lens unit includes a wide angle lens.
In reference to Lu, Lu teaches wherein the lens unit includes a wide angle lens (Lu, Paragraph 0027).
.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0015713 A1) in view of Takeda (US 2015/0042874 A1 in view of Mleczko (US 2017/0295306 A1) in further view Chuang et al. (US 2015/0130974 A1) in further view of Wang et al. (US 2019/0361153 A1).

Regarding claim 31, Wang et al. (hereafter referred as Wang) teaches a camera module configured to be mounted to an inside of a windshield of a vehicle and to image an external environment of the vehicle (Wang, Figs. 1-2), the camera module comprising: 
a lens unit through which an optical image from the external environment enters (Wang, Fig. 4C, lens 28, Paragraph 0061, The lens unit may be the lens barrel including the lenses or alternatively be only the lenses inside the lens barrel.); 
an imager to image the external environment by forming the optical image thereon through the lens unit (Wang, Fig. 4C, imager 26, Paragraph 0061); 

a holder (Wang, Fig. 4C, lens holder 32 and lens barrel 28, Paragraph 0061) 
a camera casing accommodating the holder to enable to release heat generated in the imaging board (Wang, Fig. 4C, housing 12, Heat generated by the imaging board would be released by the housing.), 
and a flexible board (FPC) connected to the imaging board (Wang, Fig. 4C, flexible portion 34, Paragraph 0062), wherein 
the imaging circuit includes a circuit element mounted on the imaging board (Wang, Paragraph 0062, “components of the imager PCB 30”); and
the imaging board has a portion at which the imaging board faces the imager (Wang, Fig. 4C).
However, Wang does not teach a holder defining a space accommodating the imaging board and filled with a filler having a specific property, the specific property being at least one of a thermal radiation property or a conductivity in the space; the camera casing is metal and releases heat generated in the imaging board via the filler, the flexible board (FPC) connected to the imaging board within the holder on a side of the imaging board that faces the lens unit, both the imager and the imaging board are accommodated in the space of the holder, the holder has a bottom surface therein, the imaging board is entirely accommodated in the space of the holder, the filler surrounds a surface of the portion that faces the bottom surface of the holder in its entirety, the filler is filled to surround an entirety of a surface of the portion that faces the bottom 
In reference to Takeda, Takeda teaches a metal camera casing (Takeda, Fig. 2, Housing 3, Paragraph 0051).
These arts are analogous since they are both related to vehicle cameras. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Wang with the use of a metal casing as seen in Takeda.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Wang with the use of a metal casing as seen in Takeda since it is a known housing material and aluminum is both relatively cheap and durable.
However, the combination of Wang and Takeda does not teach a holder defining a space accommodating the imaging board and filled with a filler having a specific property, the specific property being at least one of a thermal radiation property or a conductivity in the space; the metal camera casing releases heat generated in the imaging board via the filler, the flexible board (FPC) connected to the imaging board within the holder on a side of the imaging board that faces the lens unit, both the imager and the imaging board are accommodated in the space of the holder, the holder has a 
In reference to Mleczko, Mleczko teaches a lens unit through which an optical image from the external environment enters (Mleczko, Fig. 5, Lens 26); 
an imager to image the external environment by forming the optical image thereon through the lens unit (Mleczko, Fig. 10, Paragraph 0047); 
an imaging board on which an imaging circuit to implement image processing on an output from the imager is mounted (Mleczko, Fig. 5, circuit board 23, Paragraph 0045); 
a holder (Mleczko, Fig. 5, high pressure injecting molding or shell or second shot polymer 24 and lens holder 26, Paragraph 0045) defining a space (Mleczko, Fig. 5, space containing PCB 23, imager, and first shot polymer 22) accommodating the imaging board and filled with a filler (Mleczko, Fig. 5, low pressure molding or first shot polymer 22, Paragraph 0045) having a specific property, the specific property being at least one of a thermal radiation property (Mleczko, Paragraphs 0045 and 0048) or a conductivity in the space; 
both the imager and the imaging board are accommodated in the space of the holder (Mleczko, Fig. 5, The imager and PCB are in the space.), 

the imaging board is entirely accommodated in the space of the holder (Mleczko, Fig. 5, The imager and PCB are entirely in the space.), 
the imaging board has a portion at which the imaging board faces the imager (Mleczko, Figs. 5 and 10, The portion of the imaging board where the image sensor is mounted is a portion facing the imager excluding the section where the co-axial spring contact is mounted.), 
the filler surrounds a surface of the portion that faces the bottom surface of the holder in its entirety (Mleczko, Fig. 5, Paragraph 0048, A surface of the portion is a surface excluding the co-axial spring contact.), and 
the filler is filled to surround an entirety of a surface of the portion that faces the bottom surface of the holder (Mleczko, Fig. 5, Paragraph 0048, A surface of the portion is a surface excluding the co-axial spring contact.).
These arts are analogous since they are all related to vehicle cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Wang and Takeda with the use of a holder and filler that surrounds the imaging board as seen in Mleczko to provide enhanced or optimal heat transfer and reduces moisture concerns (Mleczko, Paragraph 0062). Further, heat generated by the imaging board would be transferred to the filler in before being released to the metal camera casing. Therefore, the limitation “a metal camera casing accommodating the holder to enable to release heat generated in the imaging board via the filler” is met. Further, the flexible board 
However, the combination of Wang, Takeda and Mleczko does not teach the flexible board (FPC) connected to the imaging board on a side of the imaging board that faces the lens unit, the holder comprises a connection window through which the FPC passes therethrough, and the connection window is filled with the filler.
In reference to Chuang et al. (hereafter referred as Chuang), Chuang teaches a holder comprises a connection window through which an FPC passes therethrough (Chuang, Fig. 1, flexible circuit board 140 and opening 112b, Paragraph 0022).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Wang, Takeda and Mleczko with the teaching of a connection window for the FPC in the holder to allow an outlet for the FPC. Further, the connection window would be filled with the filler since the filler fills the holder. That is, the combination of Wang, Takeda and Mleczko teaches surrounding the imaging board with the holder to fill the holder with a filler but does not provide an explicit teaching for an opening for the flexible portion 34 of Wang. Chuang is relied on to provide explicit teaching of an opening in a holder for an FPC.
However, the combination of Wang, Takeda, Mleczko and Chuang does not teach the flexible board (FPC) connected to the imaging board on a side of the imaging board that faces the lens unit.

These arts are analogous since they are all related to imaging devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Wang, Takeda, Mleczko and Chuang with the teaching of connecting the FPC to a top side of the imaging board.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Wang, Takeda, Mleczko and Chuang with the teaching of connecting the FPC to a top side of the imaging board as seen in Wang2 since it is a known connection placement for connecting a FPC to an imaging board and would provide similar and expected results for connection and to allow the imaging board and FPC to be manufactured and joined separately (Wang2, Paragraph 0224). 




Allowable Subject Matter
Claims 4-5, 7, 9, 13-16, 25-26 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 4, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“an imaging board on which an imaging circuit to implement image processing on an output from the imager is mounted; a holder holding the imaging board; and a metal camera casing accommodating the lens unit and the holder and adhered to at least one of the lens unit or the holder with an adhesive, the adhesive connected to the imaging board and having a specific property, the specific property being an electrical conductivity with which the adhesive is electrically conductive to the imaging board, wherein the holder defines a space accommodating the imaging board, the space is filled with a filler, the adhesive spreads over an outer surface of the filler exposed from the inside of a connection window of the holder, and the imaging board is connected to the adhesive through the filler.”
Claims 5, 7, 9, 13-14 and 25 depend on and further limits claim 4. Therefore claims 5, 7, 9, 13-14 and 25 are allowable for the same reasons as claim 4.

As per claims 15, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“a metal camera casing accommodating the lens unit and the holder and adhered to at least one of the lens unit or the holder with an adhesive, the adhesive connected to the imaging board and having a specific property, the specific property being at least 

As per claims 16, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a metal camera casing accommodating the lens unit and the holder and adhered to at least one of the lens unit or the holder with an adhesive, the adhesive connected to the imaging board and having a specific property, the specific property being at least one of a thermal radiation property or a conductivity, wherein the metal camera casing has a through hole through which the lens unit is exposed to an outside of the metal camera casing, the metal camera casing has a periphery of the through hole, and the adhesive fills a space between the periphery of the through hole and the lens unit and contacts the periphery of the through hole and the lens unit.”
	Claim 26 depends on and further limits claim 16. Therefore claim 26 is allowable for the same reasons as claim 16.

As per claims 30, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a metal camera casing accommodating the lens unit and the holder and adhered to at least one of the lens unit or the holder with an adhesive, the adhesive connected to the imaging board and having a specific property, the specific property being at least one of a thermal radiation property or a conductivity, wherein the metal camera casing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698                


/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698